Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129894 & (24) (25)                                                                                   Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 129894     

                                                                    COA: 261366      

                                                                    Wayne CC: 99-005393 

  JUSTLY JOHNSON,

            Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the September 23, 2005
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for appointment of counsel and to remand are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2006                      _________________________________________
         s0424                                                                 Clerk